DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, drawn to claims 1-14, in the reply filed on 7/8/2022 is acknowledged.  Claims 15-20 have been canceled.  Claims 21-26 are added. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ching et al. (US 2019/0067120 A1).
Regarding claim 1, Ching teaches a semiconductor structure (200 in Figs. 7A-C of Ching), comprising: 
at least one first semiconductor element (504c in Fig. 7B) and at least one second semiconductor element (504d) over a substrate (202); 
a dielectric fin (604b) disposed between the at least one first semiconductor element and the at least one second semiconductor element; 
a first work function metal layer (work-function layer described in [0076] of Ching of the gate 1108 over the fins 504c) wrapping around each of the at least one first semiconductor element, the first work function metal layer extending continuously from the at least one first semiconductor element to a top surface (top surface of 604b) of the dielectric fin (as shown in Fig. 7B of Ching); and 
a second work function metal layer (metal conductor of the gate electrode 1108 as described in [0076] of Ching) disposed over the at least one second semiconductor element and the first work function metal layer.  

Claims 1, 4, 10, and 21-24, 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chanemougame et al. (US 2020/0035567 A1).
Regarding claim 1, Chanemougame teaches a semiconductor structure (structure in Fig. 20B of Chanemougame), comprising: 
at least one first semiconductor element (stack 120P of nanosheets 126 of PFET 222) and at least one second semiconductor element (nanosheets 126 of NFET 224) over a substrate (112); 
a dielectric fin (isolation pillar 160 including 162 and 164) disposed between the at least one first semiconductor element and the at least one second semiconductor element; 
a first work function metal layer (metal layer 210) wrapping around each of the at least one first semiconductor element, the first work function metal layer extending continuously from the at least one first semiconductor element to a top surface (top surface 184) of the dielectric fin; and 
a second work function metal layer (gate metal layer 230) disposed over the at least one second semiconductor element and the first work function metal layer.  
Regarding claim 4, Chanemougame teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the at least one first semiconductor element comprises a first plurality of channel members (nanosheet 164  of 120P in Fig. 20B of Chanemougame) that are stacked one over another, wherein the at least one second semiconductor element comprises a second plurality of channel members (nanosheet 164  of 120N in Fig. 20B of Chanemougame) that are stacked one over another.  

Regarding claim 10, Chanemougame teaches a semiconductor structure (structure in Fig. 20B of Chanemougame), comprising: 
a first plurality of channel members (nanosheets 126 of PFET 222) disposed over a first device region of a substrate; 
a second plurality of channel members (nanosheets 126 of NFET 224) disposed over a second device region of the substrate; 
a dielectric fin (isolation pillar 160) disposed between the first plurality of channel members and the second plurality of channel members along a first direction (direction along the channel of the nanosheets 126); and 
a gate structure (230 including the work function layers 180 and 210) disposed over the dielectric fin and wrapping around each of the first plurality of channel members and each of the second plurality of channel members, wherein the gate structure comprises: 
a first work function metal layer (210) extending continuously from a top surface of the dielectric fin to surfaces of the first plurality of channel member, and 
a second work function metal layer (230) wrapping around each of the second plurality of channel members and disposed over the first work function metal layer.  
Regarding claim 21, Chanemougame teaches a semiconductor structure (structure in Fig. 20B of Chanemougame), comprising: 
a substrate (112); 
a first base portion (the base portion under the stack 120N as shown in Fig. 20B of Chanemougame) and a second base portion (the base portion under the stack 120P as shown in Fig. 2 of Chanemougame) disposed over the substrate; 
an isolation feature (STI 114 as shown in Fig. 2 of Chanemougame) disposed on the substrate and between the first base portion and the second base portion; 
a first plurality of nanostructures (nanosheets 126 of NFET 224) disposed over the first base portion; 
a second plurality of nanostructures (nanosheets 126 of PFET 222) disposed over the second base portion; 
a dielectric fin (isolation pillar 160 including 162 and 164) disposed on the isolation feature and between the first plurality of nanostructures; 
a gate dielectric layer (high-k dielectric layer 182) disposed along surfaces of each of the first plurality of nanostructure, each of the second plurality of nanostructures, the isolation feature, and sidewalls of the dielectric fin (as shown in Fig. 20B); 
a first work function layer (180) wrapping over each of the second plurality of nanostructures and disposed along; and 
a second work function layer (210); and 
a second work function metal layer wrapping around each of the first plurality of nanostructures (as shown in Fig. 20B, metal layer 210 wraps around each of the nanosheet 126 of stack 120N) and disposed over the first work function layer.  
Regarding claim 22, Chanemougame teaches all the limitations of the semiconductor structure of claim 21, and also teaches wherein the dielectric fin comprises silicon, silicon nitride, silicon carbide, silicon carbonitride, silicon oxycarbonitride (as described in [0054] of Chanemougame), aluminum oxide, aluminum nitride, aluminum oxynitride, zirconium oxide, zirconium nitride, zirconium aluminum oxide, hafnium oxide, silicon oxide, silicon oxynitride, or silicon oxycarbonitride.  
Regarding claim 23, Chanemougame teaches all the limitations of the semiconductor structure of claim 21, and also teaches wherein the first work function layer comprises titanium (Ti), aluminum (Al), titanium aluminum (TiAl), titanium aluminum carbide (TiAlC), tantalum aluminum carbide (TaAlC), or titanium aluminum nitride (TiAlN) (as described in [0062] of Chanemougame).  
Regarding claim 24, Chanemougame teaches all the limitations of the semiconductor structure of claim 21, and also teaches wherein the second work function layer comprises cobalt (Co), titanium nitride (TiN), or tungsten carbonitride (WCN) (as described in [0066] of Chanemougame).  
Regarding claim 26, Chanemougame teaches all the limitations of the semiconductor structure of claim 21, wherein the gate dielectric layer comprises titanium oxide, hafnium zirconium oxide, tantalum oxide (as described in [0062] of Chanemougame), hafnium silicon oxide, zirconium oxide, zirconium silicon oxide, lanthanum oxide, aluminum oxide , zirconium oxide, yttrium oxide, SrTiO3 (STO), BaTiO3 (BTO), BaZrO, hafnium lanthanum oxide, lanthanum silicon oxide, aluminum silicon oxide, hafnium tantalum oxide, hafnium titanium oxide, (Ba,Sr)TiO3 (BST), silicon nitride, or silicon oxynitride.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame as applied to claim 1 above, and further in view of Ohtou et al. (US 2020/0020689 A1).
Regarding claim 5, Ching teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the at least one first semiconductor element comprises a plurality of channel members (nanosheets 126 in Fig. 20B of Chanemougame) that are stacked one over another, but does not teach wherein the at least one second semiconductor element comprises a semiconductor fin rising from the substrate.  
Ohtou teaches a hybrid structure (Figs. 8 & 16 of Ohtou) that comprises a gate-all-around (GAA) FET (810) and a finFET (805). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the second semiconductor element to be a semiconductor fin, as according to Ohtou, in order to obtain a tunable performance (as discussed in [0066] of Ohtou).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Chanemougame as applied to claim 1 above, and further in view of Ching et al. (US 2019/0067120 A1).
Regarding claim 25, Chanemougame teaches all the limitations of the semiconductor structure of claim 21, but does not teach the semiconductor structure further comprising: a gate cut feature dispose directly over the dielectric fin, and wherein the gate cut feature extends through the first work function layer.  
Ching teaches a semiconductor structure (Figs. 14A-14C of Ching) which comprises: a gate cut (1202a/1202b in Fig. 14B of Ching) feature dispose directly over and contacting a dielectric fin (1604c/e).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the gate cut feature (1202a/b) of Ching in order to separate the gate electrodes for adjacent transistors.
 As incorporated, the gate cut 1202a/b of Ching would extend through the first work function layer to contact the dielectric fin (160 of Chanemougame and 1202a/b of Ching).

Claim 1-3, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2019/0067120 A1) in view of Metz et al. (US 2005/0250258 A1).
Regarding claim 1, Ching teaches a semiconductor structure (200 in Figs. 7A-C of Ching), comprising: 
at least one first semiconductor element (504c in Fig. 7B) and at least one second semiconductor element (504d) over a substrate (202); 
a dielectric fin (604b) disposed between the at least one first semiconductor element and the at least one second semiconductor element; 
a first work function metal layer (work-function layer described in [0076] of Ching of the gate 1108 over the fins 504c) wrapping around each of the at least one first semiconductor element, the first work function metal layer extending continuously from the at least one first semiconductor element to a top surface (top surface of 604b) of the dielectric fin (as shown in Fig. 7B of Ching).
But Ching does not teach the semiconductor structure comprising: a second work function metal layer disposed over the at least one second semiconductor element and the first work function metal layer.  
Metz teaches a CMOS device where a p-type gate structure (131 in Fig. 1h of Metz) is formed adjacent an n-type gate structure (132 in Fig. 1h of Metz).  The p-type gate structure comprises: a high-k dielectric layer (115 in Fig. 1c of Metz), a p-type work function layer (120 in Fig. 1h, as described in [0032] of Metz), a gate conductor fill layer (as described in [0034] of Metz).  The n-type gate structure comprises: a high-k dielectric layer (115 in Fig. 1c of Metz), an n-type work function layer (116 in Fig. 1h, as described in [0032] of Metz), a p-type work function layer (120 in Fig. 1h, as described in [0032] of Metz), a gate conductor fill layer (121, as described in [0034] of Metz).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the work function layer of Ching (presence of work-function layer in Ching is disclosed in [0076] of Ching) as according to Metz in order to enhance performance of the gate structure.
As incorporated, the p-type finFET of Ching is identified as the transistor with the at least one first semiconductor element, the n-type finFET of Ching is identified as the transistor with the at least one second semiconductor element.  The n-type work function 116 of Metz is identified as the first work function metal layer, and the p-type work function 120 is the second work function metal layer.  The metal fill layer 121 of Metz is analogous to the metal gate electrode 1108 of Ching.  Since the metal gate electrode 1108 is not planarized, it would be obvious that such planarization (Fig. 1i of Metz) would not be performed.  As such, the first work function metal layer (116 of Metz) would be on a top surface of the dielectric fin (604a/b in Fig. 7B of Ching).
Regarding claim 2, Ching in view of Metz teaches all the limitations of the semiconductor structure of claim 1, and further comprising: 
a gate dielectric layer (802 in Fig. 7B of Ching) disposed over surfaces of the at least one first semiconductor element and the at least one second semiconductor element, 
wherein the second work function metal layer (120 in Fig. 1h of Metz) is in contact with the gate dielectric layer (as combined in claim 1) disposed on the at least one second semiconductor element (p-type fin of Ching, as combined in claim 1 above), and 
wherein the second work function metal layer is spaced apart from the gate dielectric layer disposed on the at least one first semiconductor element by the first work function metal layer (as shown in Fig. 1h of Metz, the p-type layer 120 is spaced away from the gate dielectric layer by the n-type layer 116 over the n-type fin).  
Regarding claim 3, Ching in view of Metz teaches all the limitations of the semiconductor structure of claim 2, and also teaches wherein the gate dielectric layer is disposed over sidewalls and the top surface of the dielectric fin (as shown in Fig. 7A-B of Ching).  
Regarding claim 6, Ching in view of Metz teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the first work function metal layer is an n-type work function metal layer, wherein the second work function metal layer is a p-type work function metal layer (as taught in claim 1 above).  
Regarding claim 7, Ching in view of Metz teaches all the limitations of the semiconductor structure of claim 1, and also teaches wherein the first work function metal layer comprises titanium (Ti) (as disclosed in [0028] & [0031] of Metz), aluminum (Al), titanium aluminum (TiAl), titanium aluminum carbide (TiAlC), tantalum aluminum carbide (TaAlC), or titanium aluminum nitride (TiAlN), wherein the second work function metal layer comprises cobalt (Co) (as disclosed in [0028] & [0032] of Metz), titanium nitride (TiN), or tungsten carbonitride (WCN).  
Regarding claim 8, Ching in view of Metz teaches all the limitations of the semiconductor structure of claim 1, and further comprising: 
a gate cut feature (1202a/b in Fig. 7A-B of Ching) disposed over the dielectric fin, wherein the gate cut feature divides the first work function metal layer and the second work function metal layer into a first gate segment (the gate electrode over the n-type fin) disposed over the at least one first semiconductor element and a second gate segment (the gate electrode over the p-type fin) disposed over the at least one second semiconductor element.  

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ching et al. (US 2019/0067120 A1) in view of Metz et al. (US 2005/0250258 A1) and Ohtou et al. (US 2020/0020689 A1).
Regarding claim 10, Ching teaches a semiconductor structure (200 in Figs. 7A-C of Ching), comprising: 
a first channel (504c in Fig. 7B) disposed over a first device region (region between 604a and 604b) of a substrate (202); 
a second channel (504d) disposed over a second device region (region to the right of 604b) of the substrate; 
a dielectric fin (604b) disposed between the first channel and the second channel along a first direction (direction along the length of the fin); and 
a gate structure (1108 in Fig. 7B) disposed over the dielectric fin and wrapping around each of the first channel and each of the second channel, wherein the gate structure comprises: 
a first work function metal layer (work-function layer described in [0076] of Ching of the gate 1108 over the fins 504c) extending continuously from a top surface (top surface of 604b) of the dielectric fin to surfaces of the first channel, and 
a second work function metal layer (work-function layer described in [0076] of Ching of the gate 1108 over the fins 504d) wrapping around each of the second plurality of channel members.  
But Ching does not teach that the first channel are a first plurality of channel members and the second channel are a second plurality of channel members, and that the gate structure wrapping around each of the first plurality of channel members and each of the second plurality of channel members; and the second work function metal layer is disposed over the first work function metal layer.
Metz teaches a CMOS device where a p-type gate structure (131 in Fig. 1h of Metz) is formed adjacent an n-type gate structure (132 in Fig. 1h of Metz).  The p-type gate structure comprises: a high-k dielectric layer (115 in Fig. 1c of Metz), a p-type work function layer (120 in Fig. 1h, as described in [0032] of Metz), a gate conductor fill layer (as described in [0034] of Metz).  The n-type gate structure comprises: a high-k dielectric layer (115 in Fig. 1c of Metz), an n-type work function layer (116 in Fig. 1h, as described in [0032] of Metz), a p-type work function layer (120 in Fig. 1h, as described in [0032] of Metz), a gate conductor fill layer (121, as described in [0034] of Metz).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the work function layer of Ching (presence of work-function layer in Ching is disclosed in [0076] of Ching) as according to Metz in order to enhance performance of the gate structure.
As incorporated, the p-type finFET of Ching is identified as the transistor with the at least one first semiconductor element, the n-type finFET of Ching is identified as the transistor with the at least one second semiconductor element.  The n-type work function 116 of Metz is identified as the first work function metal layer, and the p-type work function 120 is the second work function metal layer.  The metal fill layer 121 of Metz is analogous to the metal gate electrode 1108 of Ching.  Since the metal gate electrode 1108 is not planarized, it would be obvious that such planarization (Fig. 1i of Metz) would not be performed.  As such, the first work function metal layer (116 of Metz) would be on a top surface of the dielectric fin (604a/b in Fig. 7B of Ching).
But Ching in view of Metz does not teach that the first channel are a first plurality of channel members and the second channel are a second plurality of channel members, and that the gate structure wrapping around each of the first plurality of channel members and each of the second plurality of channel members.
Ohtou teaches a semiconductor structure (Fig. 15 of Ohtou) where each channel is a plurality of channel members (nanosheet 510), and the gate structure wraps around each of the plurality of channel members (see Fig. 15 of Ohtou).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the first and second channels to be first plurality of channel members and second plurality of channel members in order to increase surface area of the channels.  
Regarding claim 11, Ching-Metz-Ohtou teaches all the limitations of the semiconductor structure of claim 10, and also teaches wherein the first plurality of channel members are sandwiched between two n-type source/drain features (1004 of the n-type fin as shown in Fig. 6A of Ching) along a second direction perpendicular to the first direction, wherein the second plurality of channel members are sandwiched between two p-type source/drain features (1004 of the n-type fin as shown in Fig. 6A of Ching) along the second direction.  
Regarding claim 12, Ching-Metz-Ohtou teaches all the limitations of the semiconductor structure of claim 10, and also teaches wherein the first work function metal layer does not extend between the second work function metal layer and the second plurality of channel members (as combined in claim 10 above, and shown in Fig. 1h of Metz).  
Regarding claim 13, Ching-Metz-Ohtou teaches all the limitations of the semiconductor structure of claim 10, and also teaches wherein the second work function metal layer extends between adjacent ones of the first plurality of channel members (as combined in claim 10 above).  
Regarding claim 14, Ching-Metz-Ohtou teaches all the limitations of the semiconductor structure of claim 10, and also teaches wherein the first work function metal layer comprises titanium (Ti) (as disclosed in [0028] & [0031] of Metz), aluminum (Al), titanium aluminum (TiAl), titanium aluminum carbide (TiAlC), tantalum aluminum carbide (TaAlC), or titanium aluminum nitride (TiAlN), wherein the second work function metal layer comprises cobalt (Co) (as disclosed in [0028] & [0032] of Metz), titanium nitride (TiN), or tungsten carbonitride (WCN).  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art of record does not teach a semiconductor structure with limitation “wherein the gate cut feature extends through the first work function metal layer such that the second gate segment includes a portion of the first work function metal layer” along with other limitations of claim 8.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822